Citation Nr: 1139262	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  98-03 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an increased rating for a jaw disability, rated as noncompensable prior to March 1, 2010, and as 20 percent disabling, beginning March 1, 2010.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington that denied entitlement to an increased rating for a jaw disability.

In February 1999, the Veteran offered testimony before a Veterans Law Judge (VLJ) at the RO (Travel Board) hearing.

In July 2003, the VLJ who conducted the hearing remanded the appeal for additional development.

In September 2006, the Veteran was informed that the VLJ who had conducted her hearing was no longer employed by the Board.  She was asked whether she wished to have an additional hearing.  In October 2006, she responded that she wanted another hearing.  In November 2006, the Board remanded the case again to afford her the requested hearing.  In a January 2011, letter the Veteran indicated that she wished to cancel her Board hearing.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

Jurisdiction over the Veteran's claims has been transferred to the Waco, Texas RO.

In a June 2010 rating decision, the RO recharacterized the Veteran's jaw disability as temporomandibular dysfunction, and granted an increased rating of 20 percent under Diagnostic Code 9905, effective March 1, 2010.

The record does not reflect that a substantive appeal has been filed with regard to the claim for an increased rating for the service-connected jaw disability.  However, because the RO has certified the issue; and the Board has treated it as being on appeal, the requirement for a substantive appeal is waived.  Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).

The Board also notes that the Texas Veterans Commission submitted a statement in January 2011 on the Veteran's behalf.  However, the most recent VA Form 21-22 of record was submitted in August 2008, and appointed the Vietnam Veterans of America as the Veteran's representative.  Furthermore, the most recent correspondence in the record (Informal Hearing Presentation), dated July 2011, comes from the Vietnam Veterans of America.  There is no Form 21-22 of record designating the Texas Veteran's Commission as the Veteran's representative.  Therefore, the Board recognizes the Vietnam Veterans of America as the Veteran's representative in this appeal.

The issue of entitlement to an increased rating for brain trauma with tinnitus was also on appeal from the May 1997 rating decision.  In August 2010, the RO increased the rating for that disability from 10 to 70 percent.  In November 2010, the Veteran wrote that she wanted to withdraw her appeal with regard to that issue.  The issue is no longer on appeal before the Board.  See 38 C.F.R. § 20.204 (2010) (providing that an appeal may be withdrawn in writing by an appellant at any time prior to a Board decision on the appeal).

The issues of entitlement to a total rating for compensation based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).



FINDINGS OF FACT

1.  For the period prior to March 1, 2010, inter-incisal range of motion was 0-55mm and lateral excursion was to 9mm without displacement of the mandible or a TMJ dysfunction.

2.  For the period beginning March 1, 2010, the Veteran's TMJ dysfunction has been manifested by limitation of inter-incisal range of motion to no less than 29mm, and lateral excursion of no less than 5mm.



CONCLUSIONS OF LAW

1.  For the period prior to March 1, 2010, the criteria for a compensable rating for residuals, fracture of mandible are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.150, Diagnostic Codes 9904.  (2010).

2.  For the period beginning March 1, 2010, the criteria for an evaluation in excess of 20 percent for TMJ dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.150, Diagnostic Codes 9904, 9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided VCAA notice in letters dated in September 2004, May 2005, September 2007, May 2008 and March 2010.  The September 2004, May 2005, September 2007 and March 2010 letters provided information as to the evidence needed to substantiate entitlement to increased ratings, what evidence the Veteran was responsible for providing and what evidence VA would undertake to obtain.  The May 2008 letter provided the information required by Vazquez-Flores.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice in the September 2007 and March 2010 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the September 2007 and May 2008 letters were sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in August 2008, February 2010 and October 2010, and in a rating decision issued in June 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in December 1996, July 2008, March 2009 and April 2010, to evaluate his jaw disability, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in April 2010.  

The Board's July 2003 remand was to seek the Veteran's vocational rehabilitation folder and records of private treatment pertaining to the brain injury.  This development was undertaken, but did not pertain to the issue currently on appeal.  Hence any further efforts to comply with the remand instructions would not be reasonably likely to assist the Veteran in substantiating the instant claim for increase and any failures in regards to the development directed in the remand would not be prejudicial.

As noted above, the Board remanded the case in November 2006 for scheduling of another hearing before a VLJ.  She was afforded the opportunity for such a hearing.  She has not requested that the hearing be rescheduled.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Background

Prior to March 1, 2010, the Veteran's jaw disability was rated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9904 for malunion of the mandible.  That diagnostic code provides for a noncompensable rating for malunion of the mandible with slight displacement; a 10 percent rating for malunion of the mandible with moderate displacement; and a 20 percent rating for malunion of the mandible with severe displacement.  38 C.F.R. § 4.150 (Diagnostic Code 9904) (2010).  A note following the criteria states that the impairment is dependent upon the degree of motion and relative loss of masticatory function.  Id.

The Veteran's jaw disability is currently rated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 for limited motion of the temporomandibular articulation.  Under this code, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905.

In a March 1988 rating decision, the RO granted service connection for residuals, fracture of mandible.  A noncompensable evaluation was assigned, effective March 17, 1986, under Diagnostic Code 9904.  In a May 1988 rating decision, the effective date of the grant of service connection for the Veteran's jaw disability was changed to October 6, 1985.  However, the Board notes that subsequent rating decisions have continued to indicate that the initial rating is effective from March 17, 1986.  

In October 1996, the Veteran filed a claim for an increased rating for her service-connected jaw disability.  In response to her claim she was afforded a VA examination in December 1996, the results of which are discussed below.

In a May 1997 rating decision, the RO continued the noncompensable evaluation for the Veteran's service-connected residuals of mandible, ramus, midline.

In her August 1997 notice of disagreement, the Veteran contended that she should be granted a higher rating because she had a loss of jaw motion, difficulty chewing, and because she bit her tongue a lot.  She also claimed that when eating, she spilled her food because she didn't have full range of motion to open her mouth wide enough.

During the February 1999 Travel Board hearing, the Veteran reported that due to her jaw disability, she had pain over her ear, that her jaw popped, and that when she chewed, she bit her cheek.  She also reported diminished range of motion of the jaw.  She claimed that the disability had worsened.  

In May 2002, the Veteran filed another claim for an increased rating, and indicated that she was unable to work and receiving Social Security disability benefits for her disabilities.  

The Board remanded the Veteran's claim in July 2003, and the Veteran was scheduled for a VA examination to evaluate her disability, but she failed to report.

The noncompensable evaluation was continued in January and March 2006 supplemental statements of the case.

The Board remanded the claim again in November 2006 for scheduling of another Board hearing.

In August 2007, following the Board's November 2006 remand, the Veteran filed another claim for an increased rating for her service-connected jaw disability.  The Veteran was afforded a VA examination in July 2008, in response to her claim for an increased rating.  The results are discussed below.

In an August 2008 supplemental statement of the case (SSOC), the RO continued the noncompensable evaluation for the Veteran's service-connected jaw disability.

The Veteran's jaw was examined again during a VA general medical examination to determine unemployability, conducted in March 2009, discussed further below.

The noncompensable evaluation for the Veteran's jaw disability was again continued in a February 2010 SSOC.

The Veteran was afforded another VA examination in April 2010, that is also discussed below.

Analysis

As noted above, in order for the Veteran to receive a compensable rating for her jaw disability under Diagnostic Code 9904, prior to March 1, 2010, there must be evidence of moderate displacement of the mandible with some loss of jaw function or masticatory function, during that period.  

Furthermore, in order for her to receive a higher rating of 30 percent under Diagnostic Code 9905, for the period beginning March 1, 2010, there must be evidence of inter-incisal range of motion limited to 11 to 20 mm.

On VA examination in December 1996, the Veteran complained of what was described as mild jaw occlusion and bruxism at night with jaw aching in the morning, as well as occasional popping of her jaw when she chewed.  On physical examination, there was evidence of loss of enamel, secondary to bruxism, but no crepitus, clicks, or abnormalities of the TMJ.  

On VA examination in July 2008, the Veteran was noted, to have a 2 cm lower lip scar, and to be missing teeth number 23 and 26.  Inter-incisal range of motion was 0-55mm and lateral excursion was to 8mm.  The examiner noted that there was no bone loss of the mandible, maxilla or hard palate, and that the loss of teeth was not due to loss of the substance of the body or the maxilla or mandible.  The examiner also noted that there was no functional impairment due to loss of motion and masticatory function loss.  The diagnosis was status post mandibular fracture with injuries.

On VA examination in March 2009, the Veteran complained of facial pain with weather changes and popping of her jaw joint.  On physical examination, teeth numbers 1, 17, 23 and 26 were missing.  Inter-incisal range of motion was 0-55mm and lateral excursion was to 9mm.  The examiner noted that there was no bone loss of the mandible, maxilla or hard palate, that the loss of teeth was not due to loss of the substance of the body or the maxilla or mandible, and that there was no functional impairment due to loss of motion and masticatory function loss.  

On VA examination in April 2010, the Veteran reported that she broke her jaw during an in-service motor vehicle accident in 1982 and that she has had trouble since that time due to an overbite.  She also complained of frequent clicking, occasional near-locking of the jaw and biting of the tongue.  She also reported that her jaw pain sometimes made her ears ring and her head hurt.  She indicated that she was only able to eat soft foods and that she was not receiving any treatment for the condition.  

On physical examination, missing teeth noted were numbers 17 and 32, and the Veteran reported that her tooth loss was prior to her condition.  Inter-incisal range of motion was 0-28mm and lateral excursion was to 6mm.  After three repetitions, range of motion was 29mm inter-incisal and 5mm lateral excursion, with pain noted.  

The examiner noted that there was no bone loss of the mandible, maxilla or hard palate, that the loss of teeth was not due to loss of the substance of the body or the maxilla or mandible, and that there was no functional impairment due to loss of motion and masticatory function loss.  He also noted that the Veteran's TMJ was sensitive to palpation, prohibiting maximum inter-incisal opening.  The Veteran reported that the effects of the disability on her usual occupation and daily activities included difficulty speaking, jaw lock and clicking with pain to the head and ringing of the ears.  The examiner concluded that the Veteran's disability had progressed to temporomandibular dysfunction, status post mandible fracture.

Period prior to March 1, 2010

There was no evidence of any displacement of the mandible on VA examination in December 1996, July 2008 or March 2009.  Furthermore, on examination in December 1996, the Veteran did not complain of loss of jaw motion and on physical examination, there was no evidence of crepitus, clicks, or abnormalities of the TMJ.  In July 2008 and March 2009, the examiner noted that on physical examination, there was no bone loss of the mandible.  In addition, there was no functional impairment due to loss of motion and masticatory function loss.  Accordingly, a compensable rating under Diagnostic Code 9904 is not warranted for the period prior to March 1, 2010.

As there was no evidence of TMJ dysfunction until the April 2010 VA examination, Diagnostic Code 9905 is not for application for the period prior to March 1, 2010.  Therefore, the Board need not consider whether a higher rating was warranted under this code for this period.  In addition, her ranges of inter-incisal and lateral excursion were far in excess of the levels required for a compensable rating under that diagnostic code.  No additional limitation of motion was attributable to functional factors.  DeLuca v. Brown, 8 Vet App 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).

An increased rating is not warranted under Diagnostic Code 9912 for loss of the hard palate because on VA examination in July 2008 and March 2009, the examiner noted that there was no bone loss of the mandible, maxilla or hard palate.  Loss of enamel, secondary to bruxism was noted in December 1996, but no loss of the hard palate.

An increased rating is not warranted under Diagnostic Code 9913 for loss of teeth.  There was no tooth loss reported or noted on examination in December 1996.  Furthermore, on VA examination in July 2008 and March 2009, the examiner noted that the Veteran's loss of teeth was not due to loss of the substance of the body or the maxilla or mandible.  

Period beginning March 1, 2010

On VA examination in April 2010, inter-incisal range of motion was 0-28mm and lateral excursion was to 6mm, and after three repetitions, range of motion was reduced to 29mm inter-incisal and 5mm lateral excursion.  There was no additional limitation of motion due to functional factors.  DeLuca v. Brown, 8 Vet App 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).

There is no evidence of greater limitation of motion during the appeal period, hence, a higher rating is not warranted under Diagnostic Code 9905 for the period beginning March 1, 2010.

A 20 percent rating, which the Veteran is already in receipt of, is the highest rating available under Diagnostic Code 9904.

The Board also notes that an increased rating is not warranted under Diagnostic Code 9912 for loss of the hard palate because on VA examination in April 2010, the examiner noted that there was no bone loss of the mandible, maxilla or hard palate.

The Board also notes that an increased rating is not warranted under Diagnostic Code 9913 for loss of teeth because on VA examination in July 2008 and March 2009, the examiner noted that the Veteran's loss of teeth was not due to loss of the substance of the body or the maxilla or mandible, and on VA examination in April 2010, the Veteran reported that her tooth loss had occurred prior to her condition.

The record also contains private treatment records from the American Sunset Dental Clinic, outpatient treatment records from the North Texas Health Care System, including the VA Medical Center in Dallas, and records from the Social Security Administration.  These records show that the Veteran received dental treatment, but none of them provide evidence showing that the Veteran meets the criteria for a higher rating under any of the applicable rating codes for any of the periods on appeal.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by pain and limitation of motion, symptomatology that is contemplated by the rating criteria.  However, she also reported that her jaw disability caused her to experience difficulty speaking, jaw locking and clicking with pain to the head, ringing of the ears, pain over the ear, difficulty chewing, and biting of the tongue.  See December 1996 and April 2010 VA examination reports.  Notwithstanding her reports, there is no evidence of frequent hospitalization, marked interference with employment or other exceptional factors.  In fact, the record reflects that the Veteran has been unemployed for several years, as a result of other disabilities, unrelated to her residuals of mandible fracture or TMJ dysfunction.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

An increased (compensable) rating for residuals, fracture of mandible prior to March 1, 2010 is denied.

An increased rating for TMJ dysfunction for the period beginning March 1, 2010, is denied.


REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

In this case, the Veteran has been in receipt of TDIU or a 100 percent rating since September 5, 2008.  There is; however, evidence that the Veteran's service connected disabilities rendered her unemployable as early as 1993.  The May 1996 VA examiner noted the Veteran's report that she had been unemployed since 1993 due to the effects of her brain injury.  In May 2002, she reported that she was receiving Social Security Disability benefits due to her service-connected disabilities, including her jaw disability; she has primarily reported that her unemployability was due mainly to memory problems, secondary to a brain injury.  

Records from the Social Security Administration show that she was found to be disabled and that the disability began in December 1993.  The primary diagnosis was bipolar disorder and the secondary diagnosis was panic disorder.  If is unclear whether these findings were in anyway related to the post-traumatic stress disorder (PTSD), for which she is now service connected.

Prior to September 5, 2008, the Veteran did not meet the percentage requirements for TDIU, 38 C.F.R. § 4.16(a).  VA policy is; however, to grant TDIU in all cases where service connected disabilities render a Veteran unemployable.  38 C.F.R. § 4.16(b) (2010).  The Board cannot; however, grant TDIU where the percentage requirements are not met.  Instead it must remand the claim for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b) (2010).  

In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  A retrospective opinion is needed as to the Veteran's employability.

Accordingly, the appeal is REMANDED 

1.  Obtain an opinion as to whether the Veteran's service connected disabilities precluded employment for which her education and occupational experience would otherwise qualify her during any period prior to September 5, 2008.

The examiner should review the claims folder and provide reasons for the opinions.

2.  Refer the claim for TDIU to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2010).  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


